Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 1 of 23




  Exhibit 2
                               Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 2 of 23




                                         U.S. Patent No. 7,159,766 (“’766 Patent”)
Accused Products
        Samsung products implementing Android Doze, including without limitation the Samsung Galaxy S20 (“Accused Products”)
infringe at least Claims 1, 14, 45, and 57 of the ’766 Patent.

Claim 1
                     Claim 1                                                  Accused Products
 [1pre] A system, comprising:              To the extent the preamble is limiting, each Accused Product comprises the claimed
                                           system.
                                           For example, the Galaxy S20 is a mobile phone comprising a processor, a Wi-Fi device,
                                           and internal storage containing the Android 10 operating system. The Android
                                           operating system contains functionality for the Android “Doze” feature.
                                           See discussion of claim limitations below.
 [1a] a processor;                         Each Accused Product includes a processor.
                                           For example, the Galaxy S20 includes a “64-bit Octa-Core Processor.”
                                           See, e.g.:




                                           Screenshot, showing processor, from https://www.samsung.com/us/mobile/galaxy-s20-
                                           5g/specs/
 [1b] a host controller coupled to the     Each Accused Product includes a host controller coupled to the processor.
 processor; and
                                           For example, the Galaxy S20 includes one or more bus controllers connecting the
                                           processor to the Wi-Fi device.


                                                                1
                             Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 3 of 23




                 Claim 1                                                   Accused Products
                                         See, e.g.:




                                         Screenshot, showing Wi-Fi device and processor, from
                                         https://www.samsung.com/us/mobile/galaxy-s20-5g/specs/
[1c] a device coupled to the host        Each Accused Product includes a device coupled to the host controller.
controller;
                                         For example, the Galaxy S20 includes a Wi-Fi device.
                                         See, e.g.:




                                                              2
                              Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 4 of 23




                 Claim 1                                                       Accused Products




                                            Screenshot, showing Wi-Fi device, from https://www.samsung.com/us/mobile/galaxy-
                                            s20-5g/specs/


[1d] wherein the device is electrically     In each Accused Product, the device is electrically disconnected from the host controller
disconnected from the host controller if    if the device is not in an active state.
the device is not in an active state; and
                                            For example, the Galaxy S20 contains the Android 10 operating system, which contains
                                            the Doze feature. The Doze feature determines that the Galaxy S20 is in a Doze state
                                            when it determines that “the [Galaxy S20] is unused for long periods of time,” for
                                            example when the screen is not on, the Galaxy S20 is unplugged, and it has not moved
                                            recently.
                                            For another example, the Doze feature of Android 10 causes the Wi-Fi device to
                                            disconnect from the network and to cease scanning for Wi-Fi networks when the
                                            Galaxy S20 enters Doze mode. This puts the Wi-Fi device into an inactive state and
                                            causes it to cease sending network communications to the processor via the host
                                            controller.
                                            See, e.g.:




                                                                 3
          Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 5 of 23




Claim 1                                                 Accused Products




                      Excerpt, describing Doze functionality, from
                      https://developer.android.com/training/monitoring-device-state/doze-standby




                                          4
          Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 6 of 23




Claim 1                                                 Accused Products




                      Excerpt, describing Doze functionality, from
                      https://source.android.com/devices/tech/power/platform_mgmt




                      Excerpts, describing Doze functionality, from
                      https://source.android.com/compatibility/10/android-10-cdd



                                          5
          Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 7 of 23




Claim 1                                                 Accused Products




                      Excerpt, describing Doze functionality, from
                      https://developer.android.com/training/monitoring-device-state/doze-standby




                                          6
Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 8 of 23




            Excerpt, describing Doze functionality, from
            https://developer.android.com/training/monitoring-device-state/doze-standby


                                7
          Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 9 of 23




Claim 1                                                Accused Products




                      Excerpt, describing Doze functionality, from
                      https://source.android.com/devices/tech/power/platform_mgmt




                                          8
          Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 10 of 23




Claim 1                                                Accused Products




                      Excerpt, describing Doze functionality, from
                      https://source.android.com/devices/tech/power/platform_mgmt




                      Excerpt, describing Doze functionality, from
                      https://source.android.com/devices/tech/power/platform_mgmt

                                          9
                             Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 11 of 23




                 Claim 1                                                          Accused Products
[1e] wherein the device being electrically    In each Accused Product, the device being electrically disconnected from the host
disconnected from the host controller         controller causes an appearance to the host controller that the device is not coupled to
causes an appearance to the host              the host controller.
controller that the device is not coupled
to the host controller; and                   For example, when the Galaxy S20 is in Doze mode, the disconnection or suspension of
                                              Wi-Fi connection and scanning causes an appearance to host controller that the Wi-Fi
                                              device is not coupled to the host controller. For example, the Wi-Fi device enters an
                                              inactive state.
[1f] wherein a sideband signal is used to     In each Accused Product, a sideband signal is used to signal the device to electrically
signal the device to electrically reconnect   reconnect after the device has been electrically disconnected.
after the device has been electrically
disconnected.                                 For example, when the Galaxy S20 is in Doze mode and determines that it must leave
                                              Doze mode, for example due to a maintenance window or because movement has been
                                              detected, it sends a signal to the Wi-Fi device to electrically reconnect.
                                              See, e.g.:




                                                                   10
Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 12 of 23




            Excerpt, describing Doze functionality, from
            https://developer.android.com/training/monitoring-device-state/doze-standby


                                11
          Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 13 of 23




Claim 1                                                Accused Products




                      Excerpt, describing Doze functionality, from
                      https://source.android.com/devices/tech/power/platform_mgmt




                      Excerpt, describing Doze functionality, from
                      https://source.android.com/devices/tech/power/platform_mgmt

                                         12
                             Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 14 of 23




Claim 14
                 Claim 14                                                         Accused Products
[14pre] A method, comprising:                 To the extent the preamble is limiting, each Accused Product performs the claimed
                                              method.
                                              See supra claim element [1pre].
[14a] detecting whether a device coupled      Each Accused Product performs detecting whether a device coupled to a host controller
to a host controller is in an active state;   is in an active state.
                                              For example, the device is detected to be in an active state when the system is not in
                                              Doze mode.
                                              See, e.g.:




                                                                   13
           Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 15 of 23




Claim 14                                                 Accused Products




                       Excerpt, describing Doze functionality, from
                       https://developer.android.com/training/monitoring-device-state/doze-standby




                                           14
           Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 16 of 23




Claim 14                                                 Accused Products




                       Excerpt, describing Doze functionality, from
                       https://source.android.com/devices/tech/power/platform_mgmt




                       Excerpts, describing Doze functionality, from
                       https://source.android.com/compatibility/10/android-10-cdd



                                           15
           Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 17 of 23




Claim 14                                                 Accused Products




                       Excerpt, describing Doze functionality, from
                       https://developer.android.com/training/monitoring-device-state/doze-standby




                                           16
Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 18 of 23




            Excerpt, describing Doze functionality, from
            https://developer.android.com/training/monitoring-device-state/doze-standby


                                17
           Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 19 of 23




Claim 14                                                Accused Products




                       Excerpt, describing Doze functionality, from
                       https://source.android.com/devices/tech/power/platform_mgmt




                                          18
           Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 20 of 23




Claim 14                                                Accused Products




                       Excerpt, describing Doze functionality, from
                       https://source.android.com/devices/tech/power/platform_mgmt




                       Excerpt, describing Doze functionality, from
                       https://source.android.com/devices/tech/power/platform_mgmt

                                          19
                             Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 21 of 23




                Claim 14                                                        Accused Products
[14b] if the device is not in an active      Each Accused Product performs if the device is not in an active state, electrically
state, electrically disconnecting the        disconnecting the device from a host controller, wherein electrically disconnecting the
device from a host controller, wherein       device from the host controller causes an appearance to the host controller that the
electrically disconnecting the device        device is not coupled to the host controller.
from the host controller causes an
appearance to the host controller that the   See supra claim elements [1d] and [1e].
device is not coupled to the host
controller;
[14c] if the device is in an active state,   Each Accused Product performs if the device is in an active state, maintaining an
maintaining an electrical connection         electrical connection between the device and the host controller.
between the device and the host
controller; and                              For example, when the system is not in Modern Standby idle mode, the system does not
                                             electrically disconnect the device from the host controller.
                                             See supra claim element [1d].
[14d] electrically reconnecting the device   Each Accused Product performs electrically reconnecting the device using a sideband
using a sideband signal after the device     signal after the device has been electrically disconnected.
has been electrically disconnected.
                                             See supra claim element [1f].

Claim 45
                Claim 45                                                        Accused Products
[45pre] A computer accessible memory         Each Accused Product includes a computer accessible memory medium that stores
medium that stores program instructions,     program instructions, wherein the program instructions are executable by a processor to
wherein the program instructions are         perform the claimed steps.
executable by a processor to:
                                             See supra claim element [1pre].
[45a] detect whether a device coupled to     Each Accused Product contains program instructions executable to detect whether a
a host controller is in an active state;     device coupled to a host controller is in an active state.



                                                                  20
                              Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 22 of 23




                 Claim 45                                                       Accused Products
                                             See supra claim element [14a].


[45b] if the device is not in an active      Each Accused Product contains program instructions executable to if the device is not
state, electrically disconnect the device    in an active state, electrically disconnect the device from a host controller, wherein
from a host controller, wherein              electrically disconnecting the device from the host controller causes an appearance to
electrically disconnecting the device        the host controller that a device is not coupled to the host controller.
from the host controller causes an
appearance to the host controller that a     See supra claim elements [1d] and [1e].
device is not coupled to the host
controller; and
[45c] if the device is in an active state,   Each Accused Product contains program instructions executable to if the device is in an
maintain an electrical connection            active state, maintain an electrical connection between the device and the host
between the device and the host              controller.
controller; and
                                             See supra claim element [14c].
[45d] electrically reconnect the device      Each Accused Product contains program instructions executable to electrically
using a sideband signal after the device     reconnect the device using a sideband signal after the device has been electrically
has been electrically disconnected.          disconnected.
                                             See supra claim element [1f].

Claim 57
                 Claim 57                                                       Accused Products
[57pre] A system, comprising:                To the extent the preamble is limiting, each Accused Product comprises the claimed
                                             system.
                                             See supra claim element [1pre].
[57a] a processor;                           Each Accused Product includes a processor.



                                                                  21
                             Case 6:21-cv-00793 Document 1-2 Filed 07/30/21 Page 23 of 23




                Claim 57                                                        Accused Products
                                            See supra claim element [1a].


[57b] a host controller coupled to the      Each Accused Product comprises a host controller coupled to the processor.
processor; and
                                            See supra claim element [1b].
[57c] a device coupled to the host          Each Accused Product includes a device coupled to the host controller.
controller;
                                            See supra claim element [1c].
[57d] wherein the device is electrically    In each Accused Product, the device is electrically disconnected from the host controller
disconnected from the host controller if    if the device is not in an active state.
the device is not in an active state; and
                                            See supra claim element [1d].
[57e] wherein a sideband signal is used     In each Accused Product, a sideband signal is used to signal the device to electrically
to signal the device to electrically        reconnect after the device has been electrically disconnected.
reconnect after the device has been
electrically disconnected.                  See supra claim element [1f].




                                                                 22
